On Motion for Rehearing.
Our holding that the royalty was payable only in money makes Stephens County *434v. Mid-Kansas Oil & Gas Co., 113 Tex. 160, 2S4 S.W. 290 immaterial. That decision does not carry plaintiffs beyond that holding, if it goes that far. And with that holding as a beginning, the decisions which control our judgment need not be traced back behind Sheffield v. Hogg, 124 Tex. 290, 77 S.W.2d 1021; Id., 124 Tex. 290, 80 S.W.2d 741. We remain of the opinion that Sheffield v. Hogg and the later authorities which are cited in our original opinion support our judgment; we simply do not agree with plaintiffs as to the meaning and effect to be given those authorities.
And so firmly are we now of the opinion that our judgment is correct that we have concluded that it would be improper for us to certify any question to the Supreme Court; and for this reason conclusions regarding this matter'of certification which we have expressed to counsel for plaintiffs are set aside and the plaintiffs’ motion to certify is overruled. This is not a matter which is not subject to review by the Supreme Court under writ of error!
As regards Ground 1 of the motion for rehearing and Counter-Point 4, to which this ground refers, these matters are not ground for affirmance of the..trial court’s judgment; and since the evidence referred to in Counter-Point 4 was excluded and is not in proof we cannot make any use of it on this appeal.. But the trial court’s exclusion of this. evidence was not error for the .reasons stated to the trial court and ,also-because the parties’ contract is not ambiguous. As regards Ground 2 of the motion for rehearing, I do not see that we have departed from the trial court’s findings of fact; so that it is not material whether the defendants excepted to those findings or not. The' trial court’s conclusions of law are .not binding on this court on this appeal. It was e.nough that the defendants excepted to the trial court’s judgment and gave notice of 'appeal.
The motion for rehearing is overruled'.